                   Case 2:90-cv-00520-KJM-DB Document 5937 Filed 10/05/18 Page 1 of 2


               1 DONALD SPECTER – 083925                      MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                         JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                    ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                            THOMAS NOLAN – 169692
               3 1917 Fifth Street                            LISA ELLS – 243657
                 Berkeley, California 94710-1916              KRISTA STONE-MANISTA – 269083
               4 Telephone: (510) 280-2621                    JENNY S. YELIN – 273601
                                                              MICHAEL S. NUNEZ – 280535
               5 CLAUDIA CENTER – 158255                      JESSICA WINTER – 294237
                 AMERICAN CIVIL LIBERTIES UNION               MARC J. SHINN-KRANTZ – 312968
               6 FOUNDATION OF NORTHERN                       CARA E. TRAPANI – 313411
                 CALIFORNIA, INC.                             ROSEN BIEN
               7 39 Drumm Street                              GALVAN & GRUNFELD LLP
                 San Francisco, California 94111-4805         50 Fremont Street, 19th Floor
               8 Telephone: (415) 621-2493                    San Francisco, California 94105-2235
                                                              Telephone: (415) 433-6830
               9
                   Attorneys for Plaintiffs
              10
              11                               UNITED STATES DISTRICT COURT
              12                               EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                       Case No. 2:90-CV-00520-KJM-DB
              15                 Plaintiffs,                  NOTICE OF PLAINTIFFS’ REQUEST
                                                              TO FILE UNDER SEAL PURSUANT
              16          v.                                  TO LOCAL RULE 141
              17 EDMUND G. BROWN, JR., et al.,                Judge: Hon. Kimberly J. Mueller
              18                 Defendants.
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

[3307453.1]              NOTICE OF PLAINTIFFS’ REQUEST TO FILE UNDER SEAL PURSUANT TO LOCAL RULE 141
                   Case 2:90-cv-00520-KJM-DB Document 5937 Filed 10/05/18 Page 2 of 2


               1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
               2         PLEASE TAKE NOTICE that, Pursuant to Local Rule 141, Plaintiffs have
               3 submitted to the Court by email a Request to File Under Seal (“Request”) a document
               4 entitled “Confidential Exhibit A to Ells Declaration in Support of Request for Status
               5 Conference Re: Golding Report.” The Confidential Exhibit is a report authored by Dr.
               6 Michael Golding, Defendant California Department of Corrections and Rehabilitation’s
               7 Statewide Chief Psychiatrist (“Golding Report”). This document contains confidential
               8 class member information covered by the protective order in this case, as well as sensitive
               9 information detailing allegations of material misrepresentations of compliance data and
              10 information that could implicate the privacy rights of various CDCR employees quoted
              11 and discussed therein.
              12         The Request, the Golding Report, and the accompanying [Proposed] Order were
              13 provided to the Court by electronic mail and provided to counsel for Defendants in this
              14 action by electronic mail on October 5, 2018, pursuant to Local Rule 141.
              15
              16 DATED: October 5, 2018                  Respectfully submitted,
              17                                         ROSEN BIEN GALVAN & GRUNFELD LLP
              18
              19                                         By: /s/ Lisa Ells
              20                                             Lisa Ells

              21                                         Attorneys for Plaintiffs
              22
              23
              24
              25
              26
              27
              28

                                                                1
[3307453.1]             NOTICE OF PLAINTIFFS’ REQUEST TO FILE UNDER SEAL PURSUANT TO LOCAL RULE 141
